UNITED STATES DISTRICT COURT                             FILED
                              FOR THE DISTRICT OF COLUMBIA
                                                                                        JUN- 7 2012
MARIUS W. AUGUSTE,                             )                                Clerk, U.S. District & Bankruptcy
                                               )                               Courts for the District of Columbia
                         Plaintiff,            )
                                               )
        V.                                     )       Civil Action No.

SUPERIOR COURT OF THE
                                               )
                                               )
                                                                              12 0925
DISTRICT OF COLUMBIA,                          )
                                               )
                         Defendant.            )


                                      MEMORANDUM OPINION

        The plaintiff has filed an application to proceed in forma pauperis and a pro se

complaint. The application will be granted, and the complaint will be dismissed.

        Plaintiff alleges that, on January 31, 2007, he filed in the Superior Court of the District of

Columbia a post-conviction motion for correction of sentence. To date, he states, the Superior

Court has not yet ruled on the motion. He asks this Court to issue a writ of mandamus

compelling the Superior Court to rule on the pending post-conviction motion. This Court has no

such jurisdiction, and declines to intervene in a matter pending before the Superior Court. See,

e.g., Mooreman v. US. Bank, NA., No. 10-1219,2010 WL 2884661, at *1 (D.D.C. July 10,

2010); Flemingv. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), aff'd, 1994 WL 474995

(D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

        Accordingly, the Court will dismiss this action for lack of subject matter jurisdiction. An

Order consistent with this Memorandum Opinion is issued separately.




DATE:
        5; .) 11 r-z.-                        United States District Judge